DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Janina Malone on 07/13/2022.
The application has been amended as follows: 
Claim 1, line 9, REPLACE “the ground,” WITH --a ground,--.
Claim 1, line 11, REPLACE “may be” WITH --configured to be--. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner notes that the closest prior art references, mainly Heatherwick, Young, and Scaba (D745,228) disclose the claimed invention except for “and a polygonal plate shaped support part which is disposed between the bowl part and the top part, the polygonal plate shaped support part having a plurality of angles at an edge and having a diameter larger than a diameter of the bowl part, wherein, when the top-type cat dish is placed on the round, the bowl part is disposed to be inclined with respect to the round by the top part and supported by the edge of the support part, whereby the bowl part may be fixedly disposed on the round, while securing a predetermined inclination angle, and wherein the bowl part, the top part, and the support part are all integrally formed and a lower portion of the bowl part and an upper portion of the support part are connected to form a gentle curved surface and a lower portion of the support part and an upper portion of the top part are connected to form a gentle curved surface”. Additionally, it would not have been obvious to modify the listed references or any other prior art to create the claimed invention. 
Allowable Subject Matter
Claims 1 and 4-6 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649